COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 CITY OF EL PASO,                                 §               No. 08-21-00116-CV

                               Appellant,         §                 Appeal from the

 v.                                               §           327th Judicial District Court

 LUIS R. VARELA,                                  §            Of El Paso County, Texas

                               Appellee.          §              (TC# 2021DCV1549)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for further

proceedings consistent with this Court’s opinion. We further order that Appellant recover from

Appellee all costs of this appeal, for which let execution issue. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF OCTOBER, 2022.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.